     Case 1:19-cv-00649-DAD-EPG Document 18 Filed 11/13/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11 BRYCE HOVANNISIAN and JENNIFER                         Case No. 19-CV-00649-DAD-EPG _________
     HOVANNISIAN,
12
                    Plaintiffs,                           STIPULATION AND ORDER TO
13                                                        CONTINUE TRIAL, PRETRIAL
            vs.                                           CONFERENCE, AND ALL PRETRIAL
14                                                        DEADLINES
     UNITED NATIONAL INSURANCE
15   COMPANY, and Does 1 Through 50, inclusive,

16                  Defendants.

17
18
            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
19
            By and through their respective counsel of record and in conformance with Local Rule
20
     143, Plaintiffs Bryce Hovannisian and Jennifer Hovannisian (“Plaintiffs”) and Defendant United
21
     National Insurance Company (“UNIC”), constituting all parties appearing in this action, hereby
22
     stipulate to continue Trial, the Pretrial Conference, and all Pretrial Deadlines due to the effects
23
     of the COVID-19 pandemic.
24
     I.     GOOD CAUSE EXISTS FOR THE REQUESTED CONTINUANCE
25
            As set forth in the Declaration of Paul A. Alarcon (“Alarcon Decl.”) filed concurrently
26
     herewith, good cause exists for the requested continuance. Specifically, the depositions of
27
     UNIC’s representatives and corporate designees were initially set to go forward on March 19 and
28
     Case 1:19-cv-00649-DAD-EPG Document 18 Filed 11/13/20 Page 2 of 4


 1 20, 2020, in Philadelphia. Alarcon Decl., ¶ 2. The depositions of Plaintiffs were to go forward
 2 shortly thereafter in Fresno, California. Id. at ¶ 3. However, shortly before these depositions were
 3 taken, the parties agreed to take the depositions off calendar in order to avoid interstate travel in
 4 light of the risks posed by the unexpected and evolving COVID-19 pandemic. Id. at ¶ 4.
 5           Shortly thereafter, on March 19, 2020, Governor Newsom issued an order that directed
 6 “all individuals living in the State of California to stay home or at their place of residence except
 7 as needed to maintain continuity of operations of the federal critical infrastructure sectors . . . .”
 8 Id. at ¶ 5. Governor Wolf of Pennsylvania issued a similar order on April 1, 2020. See id. at ¶ 6.
 9 Accordingly, pursuant to the parties’ stipulations (ECF Nos. 13 and 15), the Court amended the
10 Scheduling Order on April 30, 2020, (ECF No. 14) and July 28, 2020 (ECF No. 16) to account
11 for delays posed by the COVID-19 pandemic. However, as the pandemic continues to disrupt
12 non-critical sectors in both California and Pennsylvania, the parties hereby stipulate to an
13 additional six-month continuance of trial, the pretrial conference, and all pretrial deadlines.
14           Although some restrictions have been lifted since the issuance of the “stay-at-home”
15 orders, both Governor Newsom and Governor Wolf reimposed restrictions on non-critical sectors
16 on July 13, 2020, and July 15, 2020, respectively. Id. at ¶¶ 8–9. Consequently, in order to protect
17 the health and wellbeing of the community generally and the parties and their respective counsel
18 specifically, neither the depositions of Plaintiffs nor UNIC’s representatives have gone forward to
19 date. See id. at ¶ 7. Indeed, the depositions of UNIC’s corporate designee(s) and percipient
20 witnesses were scheduled to go forward on November 6, 2020, by remote means; however, they
21 were subsequently taken off calendar at Plaintiffs’ request. Id. at ¶ 10. As a result of delays posed
22 by the pandemic, the parties do not anticipate that all material discovery will be completed by the
23 December 10, 2020, cutoff date because many of the remaining depositions involve out-of-state
24 deponents. Accordingly, the parties respectfully request an additional six-month continuance of
25 all dates and deadlines to account for delays caused by the COVID-19 pandemic.
26 II.       THE      PARTIES        STIPULATE         TO     AN      ADDITIONAL          SIX-MONTH
27           CONTINUANCE OF TRIAL, THE PRETRIAL CONFERENCE, AND ALL
28           RELATED DATES


                                                      2
     Case 1:19-cv-00649-DAD-EPG Document 18 Filed 11/13/20 Page 3 of 4


 1         Now, therefore, IT IS HEREBY STIPULATED by and between the parties to this action
 2 as follows:
 3         1.    That the Nonexpert Discovery Cutoff, currently set for December 10, 2020, be
 4               continued to June 10, 2021;
 5         2.    That Expert Disclosure, currently set for January 27, 2021, be continued to July
 6               27, 2021;
 7         3.    That Rebuttal Expert Disclosure, currently set for February 26, 2021, be continued
 8               to August 26, 2021;
 9         4.    That the Expert Discovery Cutoff, currently set for March 26, 2021, be continued
10               to September 27, 2021;
11         5.    That the Dispositive Motion Filing Deadline, currently set for April 28, 2021, be
12               continued to October 28, 2021;
13         6.    That the Pretrial Conference, currently scheduled for October 4, 2021, be
14               continued to April 4, 2022; and
15         7.    That Trial, currently set for December 7, 2021, be continued to June 7, 2022.
16 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
18 DATED: November 11, 2020                             /s/ James H. Wilkins             .
                                                   Attorneys for Plaintiffs
19
20 DATED: November 11, 2020                         /s/ Paul A. Alarcon              .
                                                   Attorneys for Defendant
21
22
23
24
25
26
27
28

                                                   3
     Case 1:19-cv-00649-DAD-EPG Document 18 Filed 11/13/20 Page 4 of 4


 1                                              ORDER
 2         Pursuant to the parties’ stipulation, (ECF No. 17), and good cause appearing, it is
 3 HEREBY ORDERED that the case management scheduled is modified as follows:
 4
 5 Event                              Previous Date or Deadline          Revised Date or Deadline
 6 Nonexpert Discovery Cutoff         December 10, 2020                  June 10, 2021
 7 Expert Disclosure                  January 27, 2021                   July 27, 2021
 8 Rebuttal Expert Disclosure         February 26, 2021                  August 26, 2021
 9 Expert Discovery Cutoff            March 26, 2021                     September 27, 2021
10 Dispositive Motion Filing          April 28, 2021                     October 28, 2021
11 Deadline
12 Pretrial Conference                October 4, 2021                    April 4, 2022 at 1:30 p.m.
13 Trial                              December 7, 2021                   June 7, 2022 at 8:30 a.m.
14         No further extensions shall be given for these dates absent good cause. In particular, the
15 cutoff for non-expert discovery shall be considered firm.
16
17 IT IS SO ORDERED.
18
        Dated:   November 12, 2020                           /s/
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                    4
